DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Continuation application of U.S. patent application Ser. No. 15/668,659 filed Aug. 3, 2017, which is a Continuation-In-Part of PCT application IL2016/050125, filed Feb. 3, 2016, and which claims priority from U.S. Provisional Patent Application 62/112,343; and is a Continuation-In-Part of U.S. patent application Ser. No. 15/541,783, which issued as U.S. Pat. No. 9,974,651, and which is the US National Phase of PCT application IL2016/050125, filed Feb. 3, 2016, and which claims priority from U.S. Provisional Patent Application 62/112,343, filed Feb. 5, 2015.

Information Disclosure Statement
1.	Information Disclosure Statements have been considered. Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 23-25, 40-41 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziarno et al. (US 20090105794).
 
Referring to claim 23, Ziarno discloses a method (Figs. 10A-10D), comprising: 
percutaneously advancing an implant (prosthetic valve, para [0022]) to a native heart valve of a subject (para [0003]), the implant housed in a compressed state within a delivery tool 1 (Figs. 1A-1B and 2); 
unhousing a longitudinally-intermediate portion of the implant (the intermediate portion P as shown in Fig. 10B), the longitudinally-intermediate portion being longitudinally between a longitudinally-proximal portion (the portion at lead line IF (inflow) as shown in Fig. 10B) of the implant and a longitudinally distal portion of the implant; 
subsequently, unhousing the longitudinally-proximal portion of the implant (Fig. 10C); and subsequently, unhousing the longitudinally-distal portion of the implant (Fig. 10D).

Referring to claim 24, Ziarno discloses the method according to claim 23, wherein: 
unhousing the longitudinally-intermediate portion of the implant comprises unhousing flanges of the implant such that the flanges automatically expand (Fig. 10D. In paragraph [0024] Ziarno discloses the prosthetic valve is disclosed in US 2006/0178740 (hereinafter ‘740). Attention is directed to Fig. 7 of ‘740. Fig. 7 shows anchor members 22 include flanges); 
unhousing the longitudinally-proximal portion of the implant comprises unhousing an upstream support portion of the implant such that the upstream support portion automatically expands (Fig. 10C shows the IF is in expanded configuration); and 
unhousing the longitudinally-distal portion of the implant comprises unhousing the longitudinally-distal portion of the implant such that the longitudinally-distal portion of the implant automatically expands (Fig. 10D).

Referring to claim 25, Ziarno discloses the method according to claim 24, wherein the longitudinally-distal portion includes a tubular portion within which a valve member is disposed (para [0022]), and wherein unhousing the longitudinally-distal portion of the implant comprises unhousing the longitudinally-distal portion of the implant such that the tubular portion expands to form a lumen and the valve member regulates one-way flow of blood through the lumen (Fig. 10D).

Referring to claim 40, Ziarno discloses an apparatus (Figs. 1A-1B, 2 and 10A-10D), comprising: 
an implant (prosthetic valve, para [0022], Fig. 2) for implantation at a native valve of a heart of a subject, the implant comprising a valve frame assembly comprising: 
a tubular portion having an upstream end and a downstream end defining, in part, a longitudinally-distal portion of the implant (Figs. 2 and 10A); 
an upstream support portion, extending from the upstream end of the tubular portion, the upstream portion defining a longitudinally-proximal portion of the implant (the portion at lead line IF (inflow) as shown in Fig. 10B); and 
a plurality of tissue-engaging flanges coupled to the tubular portion at respective coupling points, the plurality of flanges defining a longitudinally-intermediate portion of the implant (Figs. 2 and 10A-10D shows the flanges P coupled to distal and proximal frames at respective coupling points. In paragraph [0024] Ziarno discloses the prosthetic valve is disclosed in US 2006/0178740 (hereinafter ‘740). Attention is directed to Fig. 7 of ‘740. Fig. 7 shows anchor members 22 include flanges); and 
a delivery tool 1 (Figs. 1A-1B, 2 and 10A-10D): 
comprising a delivery capsule 2 (Figs. 1A-1B and 2) dimensioned (i) to house and retain the implant in a compressed state of the implant in which (a) the tubular portion is in a constrained-tubular-portion state, (b) the upstream support portion is in a constrained-upstream-support-portion state, and (c) the plurality of flanges are in a constrained-flange state, and (ii) to be advanced percutaneously to the heart of the subject while the implant is housed and in the compressed state (para [0003] and [0022]), and operable from outside the subject (Fig. 1A shows handle for surgeon to operate the delivery system) to: transition the implant from the compressed state into an intermediate state of the implant by (1) unhousing the longitudinally-intermediate portion (Fig. 10B) , while retaining the tubular portion in the constrained-tubular-portion state (Fig. 10B shows the intermediate portion P expanded into flange shape and the distal and proximal frames are in compressed configuration. In paragraph [0024] Ziarno discloses the prosthetic valve is disclosed in US 2006/0178740 (hereinafter ‘740). Attention is directed to Fig. 7 of ‘740. Fig. 7 shows anchor members 22 include flanges), and (2) subsequently, unhousing the longitudinally-proximal portion of the implant, while retaining at least the longitudinally-distal portion of the implant in a constrained state (Fig. 10C), and subsequently, unhouse the longitudinally-distal portion of the implant such that the implant assumes an expanded state (Fig. 10D).

Referring to claim 41, Ziarno discloses the apparatus according to claim 40, wherein: the plurality of flanges are configured such that, upon the implant entering the intermediate state (Fig. 10B, Fig. 7 of the ‘740), the plurality of flanges expand into a released-flange state, and the upstream support portion IF is configured such that, upon the implant entering the intermediate state, the upstream support portion is expanded into a released-upstream-support-portion state (Fig. 10C).

Referring to claim 43, Ziarno discloses the apparatus according to claim 40, wherein the tubular member comprises a valve member, and wherein, in the expanded state of the implant, the tubular portion defines a lumen therethrough, and the valve member is configured to regulate one-way flow of blood through the lumen (para [0004], [0022] and para [0015] of the ‘740).

Allowable Subject Matter
Claims 26, 38-39, 42 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 38, the prior art of record alone or in combination fails to discloses the limitation of unhousing the longitudinally-intermediate portion from within the distal capsule-portion by moving the distal capsule-portion distally with respect to the implant, unhousing the longitudinally-proximal portion comprises unhousing the longitudinally-proximal portion from within the proximal capsule-portion by moving the proximal capsule-portion proximally with respect to the implant, and unhousing the longitudinally-distal portion of the implant comprises deploying the longitudinally-distal portion of the implant from the distal capsule-portion.
Referring to claim 44, the prior art of record alone or in combination fails to discloses the limitation of the capsule is configured such that: upon the implant entering the intermediate state, (i) the distal capsule-portion is moved distally with respect to the implant to unhouse the longitudinally-intermediate portion of the implant, while still surrounding the longitudinally-distal portion of the implant, and (ii) the proximal capsule-portion is moved proximally with respect to the implant to unhouse the longitudinally-proximal portion, and upon the implant entering the expanded state, the distal capsule-portion is moved further distally with respect to the implant to unhouse the longitudinally-distal portion of the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771